Title: [Diary entry: 29 July 1788]
From: Washington, George
To: 

Tuesday 29th. Thermometer at 74 in the morning—81 at Noon and 79 at Night. Little or no wind—Morning though somewhat clear about sun rise soon became very thick foggy and heavy—after which the Wind came out—first at No. Wt. and then shifted to the No. Et. at which it continued. Visited all the Plantations. At the Ferry—Five plows were turning in Buck Wheat two of

them from Frenchs. The other hands were weeding their Wheat yard. At French’s—Except the two Plows which were at the Ferry, all were pulling flax at Dogue run. At Dogue run—Four Plows were at work at Muddy hole. All the rest were pulling flax. At Muddy hole—Seven plows were turning in Buck Wheat. The other People were weeding a yard for treading Wheat. In the Neck—Eight Plows were turning in Buck Wheat. The rest of the hands, except some who were preparing the yard for the reception of grain and getting Corn Stalks to bottom the Stacks with Were weeding Pease. Sowed Turnips yesterday in a square below the Stables—Norfolk Globe. And began yesterday to cut Hay in the Neck. Finished this evening, except such parts of the Meadows as were under Water. A Mr. Vender Kemp—a Dutch Gentn. who had suffered by the troubles in Holland and who was introduced to me by the Marquis de la Fayette came here to Dinner.